Judgment reversed on the law and facts, with costs, and judgment directed to be entered in accordance with the memorandum, with costs. Certain findings of fact disapproved and reversed and new findings made. Memorandum: Upon the record before us, we reach the conclusion that the determination of the trial court denying specific performance to compel the defendant to carry out his written contract to convey the premises therein described to the plaintiff was correct. We are not, however, in accord with the reasons advanced by the court for denying the relief sought. We feel that the defendant was mentally capable of understanding the nature of the sale contract signed by him on May 24, 1951, and should be called upon to respond in money damages to the plaintiff for Ms failure to convey the premises contracted to be sold. We fix those damages at $2,200, which includes the $200 deposit paid at the time of the signing of the contract. It follows that the judgment dismissing plaintiff’s complaint be reversed and judgment entered in accordance with this memorandum. All concur. (Appeal from a judgment dismissing the complaint in an action to compel specific performance.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.